        Case 1:20-cr-00040-BAH Document 220-10 Filed 05/28/21 Page 1 of 1



                                                                                       03/31/2021

                                                                            Guadalupe Oseguera




Honorable Beryl A. Howell
United States District Court
For the District of Columbia

Dear Chief Judge Howell,

Everyone deserves a second chance. Especially Jessica Gonzalez, who is a genuine and kind
person and a mother.

My name is Guadalupe Oseguera, I am 25 years old, and I am a guest teacher for Hemet's
school district. I have been in the education field for about 5 years, and I have worked in the
community for more than 7 years.

I have known Jessica all my life, for she is my cousin. Jessica has always been like a sister to
me. Throughout the years, Jessica has taught me the importance of family and hard work. Even
through pregnancy, Jessica continued to work on her degree and finish college. It was explained
to me, by her, that keeping a balance between family and work is extremely important in life.

Through my cousin, I was inspired to make teaching my career choice. She has told me to live
in service of others and help others grow; to give back to the community and help society. As a
hard-working woman , she has been an incredible role model for me and everyone.

Jessica is not only an excellent cousin, but she is a wonderful mother. God blessed her with two
beautiful children: a boy and a girl. J     is 13 years old and J    is the age of 5. Jessica and
her children have always been inseparable. The moment Julio and Jana were born they have
never left their mother's side until this past year. Jessica has taught them morals and values to
be good citizens of this world.

I ask you to consider this character reference letter before passing any sentence. I beg for
leniency in her sentencing.




Guadalupe Oseguera




                                                                                EXHIBIT 10
